308 S.E.2d 99 (1983)
WINFAS, INC., d/b/a Radio Stations WJNC-WRCM of Jacksonville, N.C.
v.
REGION P HUMAN DEVELOPMENT AGENCY.
No. 824DC1225.
Court of Appeals of North Carolina.
November 1, 1983.
*100 Gaylor, Edwards, & McGlaughon by H. King McGlaughon, Jr., Jacksonville, for plaintiff.
Collins & Howard by Jill R. Howard, Jacksonville, for defendant.
WELLS, Judge.
North Carolina requires as a matter of public policy that public bodies conduct their business openly. G.S. § 143-318.9. "Public body" is defined in G.S. 143-318.10 as:

. . . . .
(b) ... any authority, board, commission, committee, council, or other body of the State, or of one or more counties ... that is composed of two or more members; and
(1) Exercises or is authorized to exercise a legislative, policy-making, quasi-judicial, administrative, or advisory function; and
(2) Is established by ... (iv) an ordinance, resolution, or other action of the governing board of one or more counties....
Defendant contends that it does not fall within the statutory definition of a public body because it was established pursuant to the Nonprofit Corporation Act of G.S. §§ 55A-1 to -89.1.
Defendant was established by resolution of the Onslow County Board of Commissioners who appointed defendant's initial board of directors and therefore falls squarely within the G.S. § 143-318.10(b)(2) definition of a public body. The later incorporation of defendant under the Nonprofit Corporation Act did not change its basic character or purpose or operation. The incorporation of defendant has not altered its existence as a public body. In The News and Observer Publishing Co. v. Wake County Hospital System, Inc., 55 N.C.App. 1, 284 S.E.2d 542 (1981), pet. for disc. rev. den., 305 N.C. 302, 291 S.E.2d 151 (1982), pet. cert. den., ___ U.S. ___, 103 S. Ct. 26, 74 L. Ed. 2d 42 (1982), this court held that where a county hospital had "undergone little more than a change of name through incorporation" then it continued to be an agency of the county. The same reasoning applies in this case. To hold otherwise would eviscerate the public policy of G.S. § 143-318.9 by allowing public bodies to hold secret meetings due to a superficial change in their legal form.
*101 The judgment of the trial court is in all respects,
Affirmed.
VAUGHN, C.J., and JOHNSON, J., concur.